 GROTON PIPIN(; CORPORATIONGroton Piping Corporation and Sprinkler Fitters Lo-cal Union 676, a/w the United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada.Case I CA-15077October 15, 1979DECISION AND ORDERBY MI!MBEiRS PNi.I.O, MURPtlY, ANI) TRtFS)AI.t!On July 31. 1979. Administrative Law Judge Mi-chael O. Miller issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'and has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Groton PipingCorporation, Gales Ferry, Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the same recommended Order.I Member Murphy agrees that Respondent violated Sec. 8(aX5) by itswithdrawal of recognition from the Union and its repudiation and refusal toabide by the collective-bargaining agreement between the Union and theassociation. However, she does not adopt the Administrative Law Judge'sDecision insofar as it may be read to find that Respondent violated Sec.8(aX5) of the Act by its ineffective withdrawal from the multiemployer unit,inasmuch as she adheres to the holdings of Ringside Liquor,r Inc., d/h/aDino's Lounge and Cassell & Freidman Inc. d/b/a King f Clubhs. 237 NLRB30 (1978), and Independent Association ot Sieel Fabricators. Inc. 231 NLRB264 (1977).Members Penello and Truesdale note that Ringside and Independent Asso-ciation of Steel Fabricators were overruled in Teamtrers Lmnon Local No. 378.affiliated with International Brotherhood of Teamsters, Chauffeur.r. Warehouse-men and Helpers of/America (Capirtol Chevrolet Co.lt 243 NLRB 1086 11979).DECISIONSTATEMENT OF IIIF. CASEMICLAt:L O. MILLER, Administrative Law Judge: Thiscase was heard on May 14. 1979. in New London. Con-necticut. upon a charge filed by the Sprinkler Fitters l.ocalUlnion 676. affiliated with the United Association of Jour-necNmen and Apprentices of the Plumbing and PipetittingIndustry of the United States and Canada. herein called theI nion or Local 676, on October 16. 1978. as amended onNovember 27. 1978. and a complaint issued b the Re-gional Director for Region I of the National abor Rela-tions Board. herein called the Board, on November 29.1978. as amended on May 2. 1979.The complaint, as amended, alleged that Groton PipingCorporation, herein called Respondent. had refused to bar-gain in good faith bh withdrawing recognition from theUnion as the collective-bargaining representative of its em-ploNees and hb repudiating and refusing to be bound hb itscollective-bargaining agreement. Respondent's answer de-nied knowledge of the Union's labor organization statusand the substantive and conclusionary allegations of thecomplaint.All parties were afforded full opportunity to appear, ex-amine and cross-examine witnesses, argue orally, and sub-mit briefs. Except to make a limited appearance, introducecertain documents. and to cross-examine the GeneralCounsel's witnesses. Respondent declined to avail itself' ofthat opportunity. Based on the entire record. including mobser.altion of the witnesses and their demeanor. I makethe flloving:I Respondent also refused to comply ith ubhpsenas ad tettificandum andduct rtecum served on its president. BenJamin Jones. and. on advice of coun-sel, Jones refused to testify. claiming a pri liege under the Fifth Amendmentto the United States Constitution. when called as an adverse witness by theGeneral Counsel. Respondent did not contend that it had any basis forfearing self-lncrimination Its objections were based on an allegedly untimelyand substantial amendment to the complaint and untimely and oserbroadsubpenas depriving it of adequate time to prepare for the hearing. Respon-dent's contentions were entirely lacking in merit.The complaint, which had been outstanding for approximately 5-1/2months prior to the hearing, was amended on May 2. 1979, with service ofthe amendment being completed on May 3, 1979. The amendment wastimely. See the National Labor Relations Board's Rules and Regulations.Sec. 102.17. Indeed. there having been more than 10 days remaining beforeheanng. an entirely new cause of action could have been pleaded. Rules andRegulations. Sec. 102.15. Moreover, contrary to Respondent's contention,the amendment was not substantial. The amendment, to the extent thatRespondent objected to it, merely substituted "parties to the contract" forthe language. "signatories to the contract." in the complaint's unit descrip-tion. This change did not alter the nature or the theory of the GeneralCounsel's case.The General Counsel's subpoena ad estificandum issued on May 4 and wasreceived by Respondent on May 7, 1979. The subpoena duces ecum issuedMay 7. and Respondent received it on May 9. 1979. Both were thereforetimely served (see Rules and Regulations Secs. 102.31(b)) and the evidencecalled for in the second subpena was clearly relevant to the issues pleaded.There was not even the appearance of a basis for the refusal to comply withthe subpoena ad esificandum. And, while it would have been better practicefor the subpoena duces ecum, which called for a number of documents, tohave been issued earlier, compliance with that subpena would not have beenunduly burdensome. Moreover. Respondent rejected offers of additionaltime to comply with the subpoena duces tecum, indicating that an unspecifiedhut substantial period of time would be required to review the subpena andthe General C'ounsel's theory.On this state of the record, the General Counsel elected to proceed withhis case on the basis of other. and in some cases, secondary e idence. Re-spondent was permitted to cross-examine. over the General Counsel's objec-tiOns246 NLRB No. 2499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FA(CII. RESPONI)YENT'S BUSINESS AND) 1tt1 UNION'S AB()RORGANIZAIION STATUS-PRELIMINARY (()N(.USIONS OFL.AWRespondent is a Connecticut corporation with its princi-pal office and place of business located at Gales Ferry, Con-necticut, where it is engaged in steam fitting, plumbing,sprinkler fitting, and related construction work. Jurisdictionis not in issue. The complaint alleged, Respondent admit-ted, and I find and conclude that Respondent is an em-ployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.The uncontradicted evidence establishes that the Unionis an organization in which employees participate, whichexists for the purpose of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours of em-ployment, and the conditions of work, and that it does sodeal with employers. Accordingly I find and conclude thatit is a labor organization within the meaning of Section 2(5)of the Act.II. 111E UNFAIR ABIOR PRA('II('ESA. The Unconradicted EvienceRespondent has been a member of the Mechanical Con-tractor's Association of Connecticut (MCAC) since ap-proximately 1971 or 1972. The Union has had a collective-bargaining relationship with the MCAC since at least 1973.In 1975 MCAC authorized the National Automatic Sprin-kler and Fire Control Association (NAS/FCA) to representit in negotiations with the Union, and an agreement, effec-tive from April 1, 1975 through March 31, 1977, was ex-ecuted. MCAC signed this agreement. Upon the Union'sfailure to give timely notice to terminate or modify thatagreement, the MCAC extended its term through March31, 1978.Prior to April of 1977 Respondent had not employedmembers of the Union. A related enterprise, StandardSprinkler Corporation, which operated out of the samebusiness address as Respondent. did employ Local 676sprinkler fitters. That company had made the contractuallyrequired pension and health and welfare contributions onbehalf of its sprinkler fitter employees. In August 1977 Ron-ald Zimmerman, the Union's business manager, receivednotification from the Union's Washington office that fundcontributions were being submitted by Respondent. Hewent to the jobsite to investigate and learned that the em-ployee-union members were working for Respondent.When he called Respondent's president, Ben Jones, to in-quire further, Jones told him that they (Jones' companies)were going to do their hiring and sprinkler work throughRespondent because it was a signatory (to the contract)through MCAC. He told Zimmerman that he was no longergoing to hire Local 676 members for Standard Sprinkler.Zimmerman insisted on confirmation of this information inwriting. Under date of August 4, 1977. he received the fol-lowing from E.M. Jones, vice president of Standard Sprin-kler (and also vice president of Respondent):Please be advised that Standard Sprinkler Corporationceased employing Local 676 members as of March 31,1977.Under the same date, the Union received the followingfrom Respondent. Groton Piping Corporation:Please be advised that Groton Piping Corporation hasbeen employing Local 676 members for its sprinklerwork since April I, 1977. Groton Piping Corporation issignatory through the Mechanical Contractors Associ-ation of Connecticut to the Local 676 contract.The letter was signed by B. L. Jones, president.On July 26. 1977, Zimmerman had received a list ofMCAC members from that Association. Respondent'sname and address were included on the list.The Union gave timely notice of its intent to negotiate anew agreement with the MCAC by letter, received byMCA('C on January 10, 1978.2 On that same date, Respon-dent submitted a resignation to MCAC. Neither Respon-dent nor the MCAC, however, notified the Union of Re-spondent's resignation.'The MCAC assigned its bargaining rights to NAS/FCAand negotiations began in mid-February. A series of fourmeetings was held. and an agreement was reached onMarch 23. The contract, effective April I, 1978, throughMarch 31, 1980. was executed on March 31. The collective-bargaining unit set forth in that contract (and in the earlieragreements) was:All journeymen sprinkler fitters and apprentices in theemploy of the employers subject to the agreement]who are engaged in all work as set forth in Article 18of this Agreement [Jurisdiction of Work ...The contract also contained a union-security clause.From April through July Respondent continued to em-ploy members of Local 676 to perform sprinkler work. Italso continued to make the pension and health and welfarecontributions to the Union, as required by the new agree-ment, submitting the requisite forms to the welfare fundoffice, and to pay the employees according to the wage ratesset forth in that agreement. Respondent even requested ad-ditional remittance forms from the Union.In August Zimmerman went to the Groton submarinebase where he knew sprinkler systems were being installed.Talking with employees performing this work, he learnedthat the work was being done by Respondent with employ-ees who were members of a sister local, Local 305, whichwas not chartered to perform sprinkler fitter work. Zimmer-man called Jones around August 17 and asked him why hehad plumbers and steamfitters (Local 305's jurisdiction)doing sprinkler work. Jones told Zimmerman that as ofApril I he no longer had a contract with Local 676, thatwas no longer a member of the MCAC, and that he was2 All dates hereinafter are 1978. unless otherwise specified.The collective-bargaining agreement provided that the employer associ-ation would "immediately notify the Union when any employer memberwithdraws ..." The constitution and bylaws of the MCAC provided thatmembers could only withdraw upon "six (6) months prior notice in writingto the Executive Secretary ..." and that no withdrawal could become effec-tive during a period when the Association was engaged in collective bargain-ing with a labor organization in whose jurisdiction the member was working.100 GROTON PIPING CORPORATIONgoing to do the work with plumbers and steamfitters. Zim-merman told him that the jurisdiction of the two unionsprecluded that, that he would have to put members of Lo-cal 676 on the work, and that he would have to negotiate acontract with Local 676 as an independent contractor if hedid not want to sign it through the MCAC. Jones repliedthat he was not going to employ members of Local 676 todo the sprinkler work, that he intended to use plumbers andsteamfitters, and that he did not have to notify the Union,that that was the MCAC's responsibility.Respondent did not employ members of Local 676 afterJuly. It did, however, continue to engage in sprinkler instal-lation work, within that Union's jurisdiction.B. Analysis and ConclusionsIt is undisputed that Respondent authorized the MCACto negotiate with the Union on its behalf and that throughthe MCAC Respondent was party to the 1975-78 agree-ment. The only question remaining is whether Respondenteffectively withdrew the MCAC's authority to negotiate onits behalf and to bind it to the results of those negotiations.'In agreement with the contentions of the General Counsel,I must conclude that it did not.As the Board stated in Acme Wire Works, Inc., 229NLRB 333, at 335 (1977):Multiemployer bargaining is a consensual arrange-ment. Under Board law, employers and unions maywithdraw from multiemployer bargaining only undercertain conditions. Prior to the beginning of negotia-tions, withdrawal can only be effected by an unequivo-cal written notice expressing a sincere intent to perma-nently abandon the multiemployer unit and to pursuenegotiations on an individual employer basis.The Board's decision in Acme Wire was enforced inN.L.R.B. v. Acme Iron Works, Inc., 582 F.2d 153 (2d Cir.1978). In that decision the Court, agreeing with the Board,held that an attempted withdrawal was not effective untilcommunicated. In the instant case, Respondent's attemptedwithdrawal must be deemed to have failed for two reasons.First, that withdrawal was never timely communicated tothe Union. It is no defense for Respondent to claim that itwas the MCAC's obligation to notify the Union. See Cus-tom Colors Contractors, 226 NLRB 851, 853 (1976), wherethe Board pointed out that member-employer's "privatemanifestations of dissent" from the group action would notbe considered as controlling over outward manifestations ofintent to be bound by group action. Even assuming that theMCAC would have been obligated to notify the Union ifRespondent had properly withdrawn from the Association,the evidence is clear that Respondent failed to comply withthe Association's constitutional requirements for with-4 Were I to find that it had, a further question would arise. i.e.. whetherRespondent was obligated to recognize and bargain with the Union as therepresentative of its employees in the appropriate single employer unit. SeeAcme Wire Works, Inc., 229 NLRB 333, 335 (1977). See also Local LUnionNo. 323, International Brotherhood of Electrical Workers (Active Enterprises,Inc.). 242 NLRB 305 (1979). In view of my negative answer to the initialquestion, I need not reach that issue herein.drawal. Respondent can hardly he heard to contend thatthe Association should have notified the Union of an in-effective withdrawal. Second, it is manifest from Respon-dent's course of conduct, that its attempted withdrawalfailed to meet the final requirement for effectiveness, that itset forth its sincere willingness to pursue negotiations on anindividual basis. That, of course, was something Respon-dent was unwilling to do.Moreover, following execution of the Association's agree-ment, Respondent continued to employ members of Local676 and continued to pay those members according to theterms of the newly negotiated agreement. In addition, fromApril through July Respondent made the appropriate pay-ments to the pension and health and welfare funds as pro-vided for in the new contract, even requesting additionalforms in order to report those payments. Such actions, atleast when considered with Respondent's express commit-ment to be bound by the MCAC negotiations in April of1977, and its failure to notify the Union that it intended toseparate itself from the association bargaining and pursue acourse of individual bargaining with the Union, estop Re-spondent from asserting that it is not bound by the resultsof the MCAC-Union negotiations. See Arco Electric Com-pany, 237 NLRB 708 (1978); J. D. Industrial InsulationCompany, Inc., 234 NLRB 163 (1978): Vin James PlasteringCompany, 226 NLRB 125 (1976).Accordingly, I find that Respondent, at all times herein.was bound by the 1978-80 collective-bargaining agreementin effect between the Union and MCAC and that by with-drawing recognition from the Union and by repudiatingand refusing to abide by the terms of that agreement. Re-spondent has refused to bargain in good faith with theUnion, in violation of Section 8(a)(5) and (I) of the Act.CON('.LSIoNS OF LAWr1. All journeymen sprinkler fitters and apprentices per-forming sprinkler fitter work within the jurisdiction of theUnion, who are employed by employers who are membersof the MCAC and are party to the collective-bargainingagreement between NAS/FCA on behalf of MCAC andLocal 676, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.2. Local 676 has been at all times material herein, and isnow, the exclusive bargaining representative of the employ-ees in the above unit.3. Respondent, at all times material herein, had recog-nized Local 676 as the exclusive bargaining representativeof the employees in the above-described unit.4. Respondent was party to and was bound by the termsof the written collective-bargaining agreement between Lo-cal 676 and the NAS/FCA on behalf of MCAC, which waseffective from April , 1978, through March 31, 1980.5. Respondent violated Section 8(a)(5) and () of the Actwhen it withdrew recognition from the Local 676 and repu-diated and refused to abide by the collective-bargainingagreement referred to above.6. The unfair labor practice found herein affects com-merce within the meaning of Section 2(6) and (7) of the Act.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent violated Section 8(a)(5)and (I) of the Act. Respondent will be directed to cease anddesist from engaging in the conduct found unlawful hereinor in any like or related conduct and to take certain affirma-tive action necessary to effectuate the policies of the Act.Respondent will be directed to bargain collectively and ingood faith upon request with Local 676 as the exclusivebargaining agent of the employees in the unit found appro-priate herein and will be directed to rescind and revoke itsunlawful abandonment of the terms and conditions of em-ployment for the unit employees as contained in the 197880 contract; to give retroactive effect to the terms and con-ditions of employment as contained in that agreement fromAugust 1. 1978: to make the employees in the appropriateunit whole for any loss of wages or other benefits whichthey may have sustained as a result of Respondent's unlaw-ful conduct, said make whole remedy to include paying allhealth and welfare fund, pension fund, and other contribu-tions required by the collective-bargaining agreementwhich have not been paid and which would have been paidbut for Respondent's unlawful conduct; and to post theattached notice. See Vin James Plastering, supra. Backpayshall be computed, with interest, in the manner prescribedin F W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).'Upon the foregoing findings of fact, conclusions of law,and the entire record, I make the following recommended:ORDER6The Respondent. Groton Piping Corporation, Gales Fer-ry, Connecticut, its officers, agents, successors. and assigns,shall:I. Cease and desist from:(a) Failing and refusing to give full effect to and complywith the collective-bargaining agreement between SprinklerFitters Local Union 676, affilliated with the United Associ-ation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada andthe National Automatic Sprinkler and Fire Control Associ-ation, effective April 1, 1978. with respect to the followingappropriate unit:All journeymen sprinkler fitters and apprentices per-forming sprinkler fitter work within the jurisdiction ofLocal 676, who are employed by employers who aremembers of the Mechanical Contractors Association ofConnecticut and are party to the collective bargainingagreement between the National Automatic Sprinklerand Fire Control Association on behalf of the Me-chanical Contractors Association of Connecticut andLocal 676.See. generally. Isis Plumbing & Hearing Co., 138 NLRB 716 (1962)6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) Failing and refusing upon request to bargain collec-tively and in good faith with Local 676 as the exclusivebargaining representative of the employees in the aboveunit.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purposes and policies of the Act:(a) Upon request, recognize and bargain collectively andin good faith with Local 676 as the exclusive bargainingrepresentatives of the employees in the above unit with re-spect to rates of pay. wages, hours of work, and other termsand conditions of employment.(b) Restore and place in effect all terms and conditionsof employment as provided in the above agreement whichwas abandoned by Respondent.(c) Make such health and welfare fund, pension, andother fund payments on behalf of those employees in theabove unit for whom such contributions were previouslymade and would have continued to be made had the Re-spondent not unlawfully abandoned the above collective-bargaining agreement.(d) Make whole all of its employees for any loss of' wagesor other benefits that they may have suffered as result ofRespondent's unlawful refusal to bargain with ChargingParty Union.(e) Preserve and. upon request, make available to autho-rized agents of the Board, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records as nec-essary to analyze the amount of backpay due under theterms of this Order.(f) Post at its facility in Gales Ferry, Connecticut, theattached notice marked "Appendix."' (Copies of said notice,on forms provided by the Regional Director for Region 1,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(g) Notify the Regional Director for Region I. in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.'In the event that this Order is enforced by a Judgment of a United SlatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNorc(t To EMPI.()YESPosILID BY ORDER OF IltiNATIONAI. LABOR RELArTIONs BOARDAn Agency of the United States GovernmentWE wvi NOI refuse to give effect to and complyfully with the collective-bargaining agreement betweenthe Sprinkler Fitters Local Union 676, a/w The United102 (KROION PIPING (()KORPORAI(NAssociation of' the Plumbing and Pipetitting Industryof the United States and Canada and the National Au-Iomatic Sprinkler and Fire ('ontrol Association withrespect to our employees in the tillow ing appropriateunit:All journeymen sprinkler fitters and apprentices per-forming sprinkler fitter work within the urisdictionof ILocal 676.Wi witl so /t fail to refuse upon request to hargaincollectively and in good faith with said [tnion as exclu-sive bargaining representative of the emplosees in theabove unit.Wi: wi.ii uNot in any like or related manner interlerewith, restrain, or coerce our emploNees in the exerciseof the rights guaranteed them in Section 7 of the Act.WI- wvII. restore and place into effect all terms andconditions of' employ ment of' the above collective-bar-gaining agreement which were unilaterally changedand ahbandoned h us.Wi vi make all such health and welfare fund,pension. and other fund pasments on behalf of thoseemployees in the above unit tor whom such contribu-tions were previousl made and would have continuedto he made had we not unlawfully abandoned theabove collective-bargaining agreement.Wi sVII I make whole our employees for any loss ofwages or other benetits that the5may have sustainedas a result of our unlawful refusal to bargain with(harging Part IUnion.Wi \ ui .upon request, recognize and bargain col-lectivel' with said Utnion as the representative of theemployees in the above unit with respect to rates ofpax. wages. hours of work, and other terms and condi-tions f' emplo mnent.(;R(I()N PIPIN(; CORPORAIION103